DETAILED ACTION
This is an Office action based on application number 16/329,637 filed 2 April 2019, which is a national stage entry of PCT/CN2017/095746 filed 3 August 2017, which claims priority to CN20160793418.1 filed 31 August 2016. Claims 11-25 are pending. Claims 1-10 are canceled.
Amendments to the claims, filed 12 January 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-16 in the reply filed on 12 January 2021 is acknowledged.
Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites a powder characterized in that the weight parts of feedstocks for preparing the powders are as follows: 50 to 100 parts zirconia powder, 0.1 to 0.5 parts of dispersant, 0.1 to 8.0 parts binder, and 50 to 100 parts water. Specifically, it is unclear if/how the recited weight distribution is reflected in the final content of the claimed granule, or if these weight parts are merely parameters in the process by which the granules are made. For the purpose prosecution, the limitations of the claim are treated as parameters in the process of producing the granules and not explicitly reflected in the final composition of the granules; therefore, the limitations are treated as product-by-process limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fujisaki et al. (US Patent Application Publication No. US 2011/0027742 A1) (Fujisaki).

Regarding instant claim 11, Fujisaki discloses a zirconia powder for a translucent zirconia sintered body (page 3, paragraph [0051]). Fujisaki specifically illustrates an exemplary zirconia granules produced by dispersing a zirconia powder in water followed by the addition of an acrylic binder and poly(vinyl alcohol) (Example 2 - page 6, paragraph [0089]). Fujisaki discloses that acrylic binders include poly(acrylic acid) (page 5, paragraph [0074]); therefore said acrylic binder selected from poly(acrylic acid) is construed to read on the claimed dispersant selected from polyacrylic acid. Further, the poly(vinyl alcohol) is construed to read on the claimed binder.
	Fujisaki further discloses that the zirconia powder yttria (i.e., yttrium oxide) concentration of 3% by mole (page 3, paragraphs [0083-0084]; page 4, paragraph [0089]).

Regarding instant claim 12, Fujisaki further discloses that the zirconia powder used to produce the granules of Example 2 have a BET surface area of 8.0 m2/g and an average particle diameter of 0.47 µm (page 6, paragraph [0089]; page 7, TABLE 1).

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujisaki.

Regarding instant claims 13-15, the limitations recited by the instant claims are product-by-process limitations, which are not explicitly disclosed by the prior art reference. However, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Fujisaki meets the requirements of the claimed composition, Fujisaki meets the requirements of the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki in view of Hata (JP 2007-290934A with citations taken from the provided machine translation) (Hata).

Regarding instant claim 16, Fujisaki further discloses that in Example 2, the zirconia powder slurry is granulated by spraying to produce zirconia granules having an average particle diameter of 45 µm (page 6, paragraph [0089]). Fujisaki further discloses that spraying process involves spray-drying (page 5, paragraph [0073]) (i.e., controlling moisture content).
	Fujisaki does not explicitly disclose a specific powder moisture.
	However, Hata discloses an agglomerated ceramic powder and binder used in the production of a ceramic green body wherein the water content is 0.8% by mass or less to prevent cracks from occurring when the ceramic green body is fired and to allow for the easy production of reliable three-dimensional structured ceramics (paragraph [0018]). Hata further discloses that the ceramic is selected from zirconia (paragraph [0018]). It is noted that the Hata does not explicitly disclose the same range of the claim, but, rather, a range that includes the claimed range; however, “in the case where prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art having the teachings of the prior art before him or her, to control the moisture content of the granulated zirconia powder of Fujisaki to the levels prescribed by Hata. The motivation for doing so would have been prevent cracking in the sintered ceramic bodies formed using the zirconia granules, and to ensure that reliable three-dimensional structures can be formed from said zirconia granules.
	Therefore, it would have been obvious to combine Hata with Fujisaki to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





							/Scott R. Walshon/   						          Primary Examiner, Art Unit 1796                                                                                                                                                                                             

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        1/28/21